Citation Nr: 1102620	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-33 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUE

Entitlement to service connection for bipolar disorder, claimed 
as nerves.



REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from October 1986 to February 
1992.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

In a January 2010 decision, the Board reopened the claim for 
service connection for a bipolar disorder and remanded this issue 
for additional development.


FINDING OF FACT

The Veteran more likely than not, based on all the evidence on 
file, has a current psychosis that was shown to a compensable 
degree within one year of separation from service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a current 
psychiatric disability, diagnosed as a bipolar affective 
disorder, may be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112(a) (West 2002); 38 C.F.R. §§ 
3.307, 3.309, 3.384 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

In view of the complete grant of the benefits requested as to 
this issue, there is no need for additional notice or 
development.

Service Connection Laws and Regulations  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the Veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the Veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Service connection may also be granted for certain chronic 
diseases, such as psychosis as that term is defined in 38 C.F.R. 
§ 3.384, when such disease is manifested to a compensable degree 
within one year of separation from service and the veteran 
seeking service connection had continuous service for 90 days or 
more during a period of war or after December 31, 1946.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.307, 3.309, 3.384 (2010).

According to 38 C.F.R. § 3.384, psychoses include the following 
specific disorders: brief psychotic disorder, delusional 
disorder, psychotic disorder due to general medical condition, 
psychotic disorder, not otherwise specified, schizoaffective 
disorder, schizophrenia, schizophreniform disorder, shared 
psychotic disorder, and substance-induced psychotic disorder.

It is noted that old VA regulations for rating psychiatric 
disorders listed a bipolar disorder as a psychotic disorder.  See 
38 C.F.R. § 4.132 Diagnostic Code 9206 (1988).  More recently it 
is rated at a "mood disorder."  See 38 C.F.R. § 4.130 Diagnostic 
Code 9432 (2010). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims 
file. Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that her psychiatric disability, diagnosed 
primarily as bipolar disorder, was first manifested within one 
year after service discharge, and that service connection is, 
therefore, warranted. 

The Veteran's service treatment records are negative for 
complaints, treatments or reports of bipolar disorder or other 
psychiatric disabilities.

A December 1992 treatment note indicated that the Veteran was in 
need of acute psychiatric care.  The diagnosis was acute 
psychosis.

An additional December 1992 treatment note from the Solano 
Medical Center indicated that the Veteran was admitted for 
psychiatric treatment after she was found by paramedics locked in 
her car in a roadside valley "acting bizarrely".  The Veteran 
and her husband denied any prior psychiatric history aside from a 
similar episode a month before.  She was seen by multiple 
psychiatrists for that particular episode.  The diagnosis was 
acute psychiatric illness, mania and/or psychosis.

A July 1993 treatment note ruled out bipolar affective disorder.

A VA examination in March 1994 found no psychosis or post-
traumatic stress disorder (PTSD).  The diagnosis was adjustment 
disorder, now resolved.  The examiner specifically noted that the 
Veteran did not meet the criteria for PTSD. 

In a June 1994 statement, the Veteran's husband attested to the 
fact that the Veteran changed after her return from active 
service and had suffered numerous psychotic episodes in the last 
few months. 

In an August 1994 statement, a private physician noted that he 
met with the Veteran a total of 16 times between December 1992 
and July 1994.  Due to her presenting symptoms, to include 
distressing recollection of time spent in Saudi Arabia, he 
initially assigned her a diagnosis of posttraumatic stress 
disorder (PTSD).  He added that this provisional diagnosis was 
complicated by a brief psychotic disorder that she exhibited 
early in treatment.  He added that he was unable to come to a 
conclusive diagnostic impression, due to the inconsistent nature 
and the Veteran's resistance at accepting that she was in need of 
intensive psychological intervention.

In February 2002 the Veteran was admitted to the August VA 
Medical Center for long term care secondary to manic symptoms.  
It was noted that she had a long history of bipolar disorder.

The Veteran underwent a VA examination in September 2006.  The 
Veteran reported that about 10 months after she separated from 
service she began suffering from the first of many acute episodes 
of mania which resulted in approximately 10 hospitalizations over 
the last 14 years.  The examiner noted that the record indicated 
clearly that the Veteran had a long standing psychotic illness, 
bipolar disorder type 1, severe.  This is well documented and the 
history the Veteran related was very consistent.  The diagnosis 
was bipolar disorder, mania, severe.

In a February 2007 VA addendum, the examiner noted that the 
Veteran reported that the onset of her symptoms appeared to have 
been 10 months after her discharge from the military.  This 
disorder did represent a psychosis.

A VA records review was conducted in June 2010.  The VA reviewer 
noted that the Veteran reported that her symptoms began 10 months 
after her service.  They have been chronic since that time, 
resulting in approximately 10 hospitalizations over the past 14 
years.  The VA reviewer noted that these hospitalizations are 
well documented in the claims file.  The reviewer opined that it 
was not possible to determine, without resorting to mere 
speculation, whether there was a cause and effect link between 
the Veteran's military career and her current symptomatology.  It 
was certainly possible that there could have been an onset of 
bipolar affective disorder, a chronic mental illness, whether she 
had served in the military or not.  She did not indicate that any 
particular stressor compromised her while serving in the 
military.  She did not articulate any particular perceived 
linkage between her military career and the onset of symptoms 10 
months later.  The disorder could have certainly have had its 
onset at the state of her life whether she had been in the 
military or not.  Therefore, the reviewer concluded that 
etiological relationship of the psychiatric disorder with 
military service was purely speculative.  

This examiner was asked to provide an opinion as to whether post-
service symptoms represented a psychosis.  No opinion on this 
matter was entered.

While the Veteran's service treatment records are negative for 
reports of, treatment for, or diagnosis of any psychiatric 
disorder, to include bipolar affective disorder, the record shows 
that approximately 10 months after service separation, the 
Veteran was seen for psychiatric manifestations.  The Veteran 
also consistently reported that these psychiatric manifestations 
occurred approximately 10 months after leaving active duty.

While there is no competent opinion of record explicitly relating 
the Veteran's current bipolar affective disorder to service, the 
Board finds that the opinion provided by the VA records review in 
June 2010 does not preclude service connection for the 
disability.  The VA examiner indicated that a determination 
regarding the relationship between the psychiatric disorder and 
military service could not be determined without resorting to 
mere speculation.  That, and the failure to enter a finding on 
the question of a psychosis makes this examination inadequate for 
denying the claim.  Moreover, while there is no negative medical 
opinion of record, the Board also notes that the Veteran is 
entitled to service connection on a presumptive basis.  See 38 
C.F.R. §§ 3.307, 3.309.

The record shows that the Veteran has a currently diagnosed 
psychosis.  Again, in the February 2007 addendum, the VA examiner 
indicated that the Veteran's bipolar affective disorder reflected 
a psychosis.  

A psychosis was initially diagnosed within one year of her 
separation from service, and the record also shows that the 
psychosis was present to a compensable degree.  

Accordingly, service connection is presumed.  There is no 
affirmative evidence to the contrary of the presumption.  Cf. 38 
U.S.C.A. § 1113 (West 2002).  Service connection for a current 
psychiatric disability, diagnosed as a bipolar affective 
disorder, is granted. 


ORDER

Service connection for bipolar disorder, claimed as nerves is 
granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


